Citation Nr: 0735252	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  06-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the character of discharge constitutes a bar to 
Department of Veterans Affairs (VA) benefits (to include the 
question of whether new and material evidence has been 
received to reopen the determination reached in the July 1983 
decision that the character of service from October 1965 to 
May 1970 was a bar to benefits). 


REPRESENTATION

Appellant represented by:	Pennsylvania Adjutant 
General's Office


WITNESSES AT HEARING ON APPEAL

The appellant, E.B.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The appellant's deceased spouse had military service from 
October 1965 to May 1970 to include service in Vietnam from 
June 1967 to July 1968.  He received the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision issued by the VA 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
determined that the appellant was not eligible for VA 
benefits due to the character of her deceased spouse's 
discharge from military service in May 1970.

The appellant attended a hearing before the undersigned at 
the RO in August 2007.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

In a final administrative decision issued in July 1983, the 
RO determined that the appellant was not eligible for VA 
benefits due to the character of her deceased spouse's 
discharge from military service.  That month the appellant 
was notified of this decision and of her right to appeal.  
There is no indication that she submitted a notice of 
disagreement and the decision became final.  38 U.S.C.A. 
§ 7105(c) (West 2002).  New and material evidence is needed 
to reopen this decision.  38 U.S.C.A. § 5108 (West 2002); 
D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
that were found insufficient in the previous denial.  
Therefore, the question of what constitutes material evidence 
to reopen a claim depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The appellant has not yet received the notice required by 
Kent.

Accordingly, the appeal is REMANDED for the following:

1.  Provide the appellant with the VCAA 
notice required by Kent.  She should be 
advised of the elements of the claim that 
were found to be lacking in the prior 
denial.  

In the prior decision the RO found that 
there were no compelling circumstances to 
explain the prolonged periods of absence 
without leave (AWOL) and the appellant's 
spouse was found to have engaged in 
willful and persistent misconduct.  
38 C.F.R. § 3.12(c)(6), (d)(4) (2007).  
Because the veteran did not have a 
continuous period of 180 days of AWOL, 
38 C.F.R. § 3.12(c)(6), may be 
inapplicable and the compelling 
circumstances defense contained in that 
section may not be available.  In that 
case it would be necessary to find that 
the appellant's spouse was discharged for 
minor offenses.  38 C.F.R. § 3.12(d)(4).

2.  If the claim remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




